Citation Nr: 0311674	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
right knee disability.

2.  Entitlement to an increase in a 30 percent rating for a 
left knee disability.

3.  Entitlement to an increase in a 20 percent rating for 
residuals of a right radius fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 and from February 1971 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 RO decision that denied an 
increase in a 10 percent rating for a right knee disability, 
increased the rating for a left knee disability from 0 
percent to 10 percent, and denied a compensable rating for 
residuals of a fractured right radius (right wrist 
disability).  In April 1998, the RO increased to 30 percent 
the rating for the right knee disability, and increased to 20 
percent the rating for the right wrist disability.  The Board 
denied the claims in February 2000.

The veteran then appealed to the United States Court for 
Appeals for Veterans Claims (Court).  In an August 2000 joint 
motion, the parties (the veteran and VA Secretary) requested 
that the Board's decision be vacated and the case remanded; 
by a September 2000 order, the Court granted the joint 
motion.  In May 2001, the Board remanded the case to the RO 
for further development.  In February 2003, the RO continued 
the 30 percent rating for the right knee disability (the RO 
also granted a separate 10 percent rating for a right knee 
scar, although the scar rating is not on appeal); the RO 
increased to 20 percent, and then 30 percent, the rating for 
the left knee disability; and the RO continued the 20 percent 
rating for the right wrist disability.  





FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by arthritis with limitation of motion (it is 
estimated that on use and during flare-ups, extension is 
limited to about 20 degrees due to pain, and flexion is no 
worse than 60 degrees), and it is also productive of moderate 
recurrent subluxation or lateral instability.  

2.  The veteran's service-connected left knee disability is 
manifested by arthritis with limitation of motion (it is 
estimated that on use and during flare-ups, extension is 
limited to about 20 degrees due to pain, and flexion is no 
worse than 60 degrees), and it is also productive of moderate 
recurrent subluxation or lateral instability.  

3.  The veteran's service-connected residuals of a right 
radius fracture (major upper extremity) are manifested by 
some limitation of motion of the right wrist and limitation 
of forearm pronation no worse than motion being lost beyond 
the last quarter of the arc.


CONCLUSIONS OF LAW

1.  The right knee disorder is 30 percent disabling based on 
arthritis with limitation of motion, and it is also 20 
percent disabling based on instability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).

2.  The left knee disorder is 30 percent disabling based on 
arthritis with limitation of motion, and it is also 20 
percent disabling based on instability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a right radius fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5213, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from October 1965 to 
October 1968 and from February 1971 to January 1984.

Service medical records note the veteran was seen numerous 
times in service for bilateral chondromalacia patella with 
degenerative joint disease.  He underwent a lateral release 
and debridement of the right patella in 1979.  An 
arthroscopy, arthrotomy, and lateral release were performed 
on the left knee in 1980.  In 1980 he was treated for a 
distal right radius fracture.  Records show he is right-
handed.  In 1982 he underwent a right knee arthrotomy with a 
Maquet procedure due to chondromalacia.  In 1983, after 
medical and physical evaluation board proceedings, he was 
medically retired from service due to a bilateral knee 
condition and residuals of a right radius fracture.

On VA examination in February 1984, a bilateral knee 
condition and residuals of a right distal radius fracture 
were diagnosed.

In an April 1984 decision, the RO granted service connection 
for chondromalacia of the right knee with a 10 percent 
rating.  Service connection for chondromalacia of the left 
knee and for residuals of a right radius fracture was also 
established, both rated noncompensable.

Private treatment records from 1993 to 1995 note that the 
veteran suffered a work-related right shoulder injury in 
1992, and during his treatment for this injury he was also 
diagnosed with right carpal tunnel syndrome.  In March 1993, 
he underwent carpal tunnel release, and subsequent records 
show two surgeries for a right median nerve injury with a 
poor recovery.  

On VA examination in May 1994, the veteran reported that in 
March 1993 he had a carpal tunnel release and shoulder 
surgery on the right side.  He said his right median nerve 
was transected during surgery for the carpal tunnel syndrome.  
He also complained of progressively worsening pain in both 
knees.  He indicated that since the surgery in 1993, he had 
very little pain in the right wrist, but he still had 
paresthesia of the right wrist.  The examiner noted no 
swelling on the right knee.  There was slight swelling of the 
right wrist.  The left knee had marked swelling with probable 
effusion in the suprapatellar bursa.  Range of motion in the 
right wrist was severely restricted in any direction.  There 
was wasting of the thenar eminence of the right side and 
absent sensation over the distribution of the right median 
nerve.  Flexion of both knees was limited.  Diagnoses were 
chondromalacia of both knees, postoperative; right carpal 
tunnel syndrome, status post carpal tunnel release; right 
median nerve transection; degenerative joint disease of the 
right wrist; and status post right wrist fracture in July 
1980.

Private medical records indicate that by May 1994 the veteran 
still had not gained return of function in the right hand 
since the carpal tunnel surgery.  There had been no 
appreciable change in his functional status by April 1996.  

VA treatment records from 1996 and 1997 show that the veteran 
was seen for complaints of bilateral knee pain.

On VA examination in January 1997, the veteran described 
difficulty walking due to constant knee pain.  He said his 
left knee would give out on him when going downgrade.  He 
noted he underwent a carpal tunnel release and had a median 
nerve disorder due to a work-related injury.  On examination, 
he flexed his right knee to 45 degrees but then stopped due 
to pain; extension was complete.  He squatted halfway because 
of pain.  There was no left knee deformity or lateral 
instability.  There was a small nucleated effusion on the 
upper lateral side.  Left knee flexion was limited to 40 
degrees and stopped due to pain.  He had light effusion and 
tenderness over the right wrist.  He had decreased sensation 
in the lateral three fingers, but without limitation of 
movement.  Diagnoses were chondromalacia of both knees, 
postoperatively with limitations of movement; right carpal 
tunnel syndrome, medial nerve injuries with decreased 
sensation in the lateral three fingers; and status post right 
wrist fracture in 1980.

January 1997 X-ray studies of both knees showed large 
effusion in the right knee joint and status post right tibial 
tubercle elevation surgery with small effusion of the left 
knee joint.  Bilateral degenerative changes of the medial 
femoral tibial compartments and of both patellofemoral joints 
were noted.

In April 1997, the RO denied an increase in a 10 percent 
rating for the right knee disorder, granted an increased 10 
percent rating for the left knee disorder, and denied a 
compensable rating for residuals of a right radius fracture.

In June 1997, on VA treatment for ongoing complaints of 
bilateral knee pain, no effusions were noted on either knee.  
There was medial joint line tenderness on the left knee.  
Range of motion was 0 to 120 degrees.  No leg laxity was 
noted.  X-rays reflected degenerative joint disease in three 
compartments.  The diagnostic impression was bilateral 
degenerative joint disease.

An October 1997 VA medical record reflects complaints of 
right knee pain that progressively worsened over the previous 
three months, with X-rays showing severe degenerative joint 
disease.  It was noted that the veteran had increased pain 
with flexion and over the medial joint line, medial 
collateral ligament, and over the patella.  Radiographs were 
consistent with a medially narrowed joint space and 
osteophytes.  The diagnostic assessment was degenerative 
joint disease.

In November 1997, the veteran was admitted to a Naval 
hospital with a preoperative diagnosis of degenerative joint 
disease, right knee.  It was noted that the veteran had 
multiple procedures on his right knee in the past and now 
developed pain and locking upon ambulating one block.  
Operations performed during the current admission included a 
right knee arthroscopy, debridement, and partial medial 
meniscectomy.  [The veteran was later granted a temporary 
total convalescent rating based on right knee surgery during 
this admission.]  Follow-up treatment records note 
degenerative joint disease with patella and medial pain.  
Examination revealed patellofemoral grinding.

During a March 1998 RO hearing, the veteran testified that he 
experienced constant pain in both knees.  He stated that his 
right knee "goes out" sometimes; however, instability of 
the left knee was not as severe.  He related that he had 
significant limitation of motion of the right wrist and that 
the bone was out of alignment. The veteran noted that pain in 
his right wrist was due to carpal tunnel release surgery from 
a work-related injury.

On VA examination in April 1998, the veteran related his 
history of bilateral knee and right wrist conditions.  His 
right knee had active range of motion of 25-80 degrees.  The 
examiner observed a prominent tibial tubercle and atrophy of 
the medialis muscle.  The left knee had range of motion of 5-
98 degrees; there was tenderness on palpation throughout the 
left knee and atrophy of the vastus medialis muscle of the 
left knee.  There was 1+ effusion and a very positive patella 
test of both knees.  Ligamentous structures of both knees 
were normal.  Examination of the right wrist revealed no 
swelling.  Range of motion testing showed 65 degrees of 
pronation, 85 degrees of supination, upward motion of 28 
degrees, palmar flexion of 47 degrees, radial deviation of 35 
degrees, and ulnar deviation of 25 degrees.  Diagnoses were 
severe degenerative joint disease, severe chondromalacia of 
the patella, and severe limitation of motion of both knees.  
Degenerative joint disease of the right wrist and limitation 
of motion due to the in-service fracture was also noted.  The 
examiner indicated that neuropathy of the right median nerve 
was not related to his service-connected right wrist 
condition.  It was noted that the veteran did not have a 
misalignment of the bone in his right wrist.

In an April 1998 decision, the RO granted an increased 30 
percent rating for the right knee disorder, denied an 
increase in a 10 percent rating for the left knee disorder, 
and granted an increased 20 percent rating for residuals of a 
right radius fracture.

VA treatment records from 1999 to 2001 show ongoing 
complaints of bilateral knee arthritis with pain.  The 
records describe non-service-connected right upper extremity 
problems from a right shoulder injury, carpal tunnel release, 
and median nerve injury.  Medical records from this time 
primarily pertain to conditions not involving the knees and 
right wrist.  

On VA examination in January 2003, the veteran's history was 
reviewed.  He complained of constant pain, swelling, 
instability, and locking of the knees, as well as recent 
sharp stabbing pain in the right knee that causes him to fall 
down.  He said that he had huge swelling in the knees 3 to 4 
times per year that lasted about 2 weeks.  He said walking 
was limited to one quarter mile due to pain.  He noted he had 
a right wrist fracture in service.  It was noted he had 
additional problems due to non-service-connected carpal 
tunnel release surgery that was complicated by median nerve 
damage.  He was currently working at a job which mainly 
involved sitting.

On the objective portion of the January 2003 VA examination, 
it was noted the veteran was somewhat obese.  He walked with 
mild limping, more on the left than the right.  On standing, 
there was patellar subluxation laterally on both sides.  He 
had some moderate swelling of both knees, but no increased 
temperature or erythema.  The swelling could not be 
accurately assessed due to significant fat tissue in the 
legs.  The veteran voiced difficulty in squatting and the 
need to lean on something for moderate and deep squat due to 
knee pain and weakness.  Several scars were present on both 
knees.  There was diffuse tenderness on the knees.  Right 
knee range of motion was possible from 12 degree extension 
deficit to 90 degrees of flexion, but flexion became painful 
at 70 degrees.  Left knee range of motion also showed 12 
degrees of extension deficit, but was possible to 90 degrees 
with pain starting at 85 degrees.  Quadriceps muscle strength 
was weak (4/5) on the left, and normal (5/5) on the right.  
Ligaments were intact on both knees.  

At this examination, as for the right upper extremity, there 
was a somewhat sensitive median nerve scar at the right wrist 
and distal forearm.  There was tenderness on the dorsum of 
the right wrist, but no swelling.  Right wrist range motion 
consisted of extension to 20 degrees actively with pain at 
the end, and to 30 degrees passively with pain at the end; 
flexion to 28 degrees actively and to 45 degrees passively, 
with pain at the end; abduction to 20 degrees actively with 
pain at the end, and to 30 degrees passively with some pain; 
radial abduction to 25 degrees actively with pain at the end, 
and to 30 degrees passively with pain at the end; supination 
to 72 degrees actively and passively; and normal pronation.  
Muscle strength in the right wrist was 4/5 with some 
dyscontrol in all directions.  X-rays of the right wrist 
noted an old fracture of the distal radius and degenerative 
changes.

The diagnoses at the January 2003 VA examination were severe 
osteoarthritis of both knees with history of lateral release 
and right Maquet procedure and arthroscopic surgery and 
partial medial meniscectomy on the right side with 
significant limitation of motion and activity; and history of 
right wrist fracture with clinical signs and symptoms.  The 
examiner also noted that the veteran performed a flexion and 
extension exercise with 10 repetitions, with some pain of the 
right knee, and without any significant pain on the left 
knee.  The veteran also showed guarding and leaning onto the 
table to support knee squatting activity because of pain 
increasing and the chance of giving out.  The doctor stated 
that with strenuous activities and flare-ups, there could be 
additional loss of range of motion due to severe swelling and 
pain.  It was noted that the veteran described additional 
limitation of activity during these flare-ups as severe.  The 
doctor stated that there could be additional loss of motion 
in the right wrist after strenuous activities due to 
increasing pain.  The veteran said that he was becoming left-
handed due to right hand and wrist problems (records show he 
is right-handed).   

In February 2003, the RO continued the 30 percent rating for 
the right knee disability (the RO also granted a separate 10 
percent rating for a right knee scar, although the scar 
rating is not on appeal); the RO increased to 20 percent, and 
then 30 percent, the rating for the left knee disability; and 
the RO continued the 20 percent rating for the right wrist 
disability.  



II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statements of the 
case, the Court pleadings and order, and the Board's remand, 
the VA has informed the veteran of the evidence necessary to 
substantiate his claims and of his and the VA's mutual 
responsibilities for providing evidence.  Identified medical 
records have been obtained, and multiple VA examinations have 
been provided.  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Right and left knee disabilities

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is arthritis with at least some 
limitation of motion, but the limitation would not be 
compensable under a limitation of motion code, a 10 percent 
rating will be assigned for each major joint or group of 
minor joints so affected.  38 C.F.R. § 4.71a, Codes 5003, 
5010.

A 0 percent rating is warranted when leg flexion is limited 
to 60 degrees; a 10 percent rating is warranted when it is 
limited to 45 degrees; a 20 percent rating is warranted when 
it is limited to 30 degrees; and a 30 percent rating (the 
maximum available) is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  A 0 percent rating 
is warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees, 
a 20 percent rating is warranted when it is limited to 15 
degrees, a 30 percent rating is warranted when it is limited 
to 20 degrees, and a 40 percent rating is warranted when it 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5261.  
Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

When assessing the degree of limitation of motion, including 
limitation due to arthritis, consideration should be given to 
the effects of pain on use and during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).

During the course of the claims and appeal, there have been 
varying measurements of the range of motion of the veteran's 
knees.  For example, at the 1998 VA examination, right knee 
range of motion was 25 degrees (extension) to 80 degrees 
(flexion), and left knee motion was 5 to 98 degrees.  At the 
latest VA examination in 2003, right knee motion was 12 to 90 
degrees (with pain at 70 degrees), left knee motion was 12 to 
90 degrees (with pain at 85 degrees), and the doctor 
commented in general terms as to how there would be 
additional limitation of motion on use and during flare-ups.  
Needless to say, the amount of additional limitation of 
motion due to pain on use and during flare-ups (DeLuca, 
supra) can at best be a rough estimate (if not pure 
speculation), since a doctor is not usually standing by with 
a motion measurement device on such occasions.  The flexion 
of the right and left knees as shown on examinations, even 
when the effect of pain is considered, does not satisfy even 
the 10 percent criteria of Code 5260.  With regard to 
limitation of extension under Code 5261, significant 
limitation has been noted on the latest examinations, and 
there reasonably could be some additional limitation of 
extension on repeated use and during flare-ups.  Considering 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) and the 
regulation concerning alternative evaluations (38 C.F.R. 
§ 4.7), from the medical evidence the Board estimates that 
the right and left knees each have limited extension to 20 
degrees during repeated use and flare-ups.  Therefore, a 30 
percent rating for the right knee disorder is warranted under 
Code 5261, and a 30 percent rating for the left knee disorder 
is warranted under Code 5261.  

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent (the maximum available) when severe.  
38 C.F.R. § 4.71a, Code 5257.  Separate ratings for knee 
instability (Code 5257), and for knee arthritis with 
limitation of motion (Codes 5003, 5010, 5260, 5261), are 
permissible.  See VAOPGCPREC 9-98 and 23-97.  The 2003 VA 
examination identified objective evidence of instability of 
both knees.  On standing, there was some patellar subluxation 
on both sides.  Also, the veteran needed support to perform 
moderate and deep squatting due to knee pain, weakness, and a 
chance of the knees giving out.  These new examination 
results are consistent with moderate (but clearly no greater) 
instability of both knees.  Thus a separate 20 percent rating 
under Code 5257 is warranted for the right knee disorder, and 
a separate 20 percent rating is also warranted for the left 
knee disorder.  In making this finding, the Board has 
considered the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)) and the regulation on alternative evaluations 
(38 C.F.R. § 4.7).

In sum, the right knee disorder is to be rated 30 percent for 
arthritis with limitation of motion, plus 20 percent for 
instability; and the left knee disorder is also to be rated 
30 percent for arthritis with limitation of motion, plus 20 
percent for instability.  

B.  Residuals of Right Radius Fracture

Service-connection residuals of a right radius fracture (the 
distal radius, or wrist) are rated 20 percent.  The veteran 
is right-handed, and thus this condition affects his major 
upper extremity.  

Many recent medical records relate to non-service-connected 
right upper extremity problems from a right shoulder injury, 
right carpal tunnel surgery, and right median nerve injury.  
Impairment from the non-service-connected conditions may not 
be considered in rating the service-connected right wrist 
fracture residuals.  38 C.F.R. § 4.14.  

The service-connected right wrist disability includes 
arthritis established by X-rays, and arthritis is rated based 
on limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  

The maximum rating for limitation of motion of a wrist is 10 
percent.  38 C.F.R. § 4.71a, Code 5215.  Higher ratings are 
permitted for ankylosis of a wrist (i.e., the wrist being 
fixed in one position), but the veteran does not have right 
wrist ankylosis.  38 C.F.R. § 4.71a, Code 5214.  

The RO has rated the right wrist fracture residuals as 20 
percent disabling under Code 5213 for impairment of 
supination and pronation.  Limitation of supination of a 
forearm is rated 10 percent when limited to 30 degrees or 
less.  Limitation of pronation of the major forearm is rated 
20 percent when motion is lost beyond the last quarter of arc 
and the hand does not approach full pronation, and it is 
rated 30 percent when motion is lost beyond the middle of 
arc.  38 C.F.R. § 4.71a, Code 5213.  Medical evidence from 
the 1998 VA examination shows pronation of the right forearm 
to 65 degrees and supination to 85 degrees.  The results of 
the 2003 VA examination show active extension of the right 
wrist to 20 degrees, active flexion to 28 degrees, active 
abduction to 20 degrees, active radial abduction to 25 
degrees, active and passive supination to 72 degrees, and 
pronation normal.  Even assuming that such limitation of 
motion is entirely due to the service-connected residuals of 
a right radius fracture (instead of non-service-connected 
right upper extremity problems), such supports no more than 
the current 20 percent evaluation under Code 5213 for 
limitation of pronation with motion lost beyond the last 
quarter of arc.  

In order to warrant a higher rating of 30 percent under Code 
5213, the evidence would have to show that pronation is lost 
beyond the middle of arc; such has not been demonstrated.  
Even when considering the effects of pain on use and during 
flare-ups, there is no showing that motion would be limited 
to the middle of the arc of pronation.  38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca, supra.

The preponderance of the evidence is against the veteran's 
claim for an increase in a 20 percent rating for residuals of 
a right radius fracture.  Thus the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The right knee disorder is to be rated 30 percent for 
arthritis with limitation of motion, plus 20 percent for 
instability; to that extent, the claim for an increased 
rating for this condition is granted.

The left knee disorder is to be rated 30 percent for 
arthritis with limitation of motion, plus 20 percent for 
instability; to that extent, the claim for an increased 
rating for this condition is granted.

An increased rating for residuals of a right radius fracture 
is denied.  


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

